              Case 1:21-cv-03027-LGS Document 13 Filed 05/10/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                              :
 Actava TV, Inc.,                                                             :
                                                                              :   Case No.: 1:21-cv-3027 (LGS)
                                          Plaintiff,                          :
                                                                              :
                      - against -                                             :
                                                                              :
 Matvil Corporation d/b/a eTVnet,                                             :   STIPULATION
                                                                              :
                                          Defendant.                          :
                                                                              :
                                                                              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


           IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff

Actava TV, Inc. (“Actava”) and Defendant Matvil Corporation d/b/a eTVnet (“Matvil”), that:

                  1) the deadline for Matvil to answer or otherwise move with respect to the

                       Complaint is extended from May 11, 2021 to June 10, 2021; and

                  2) Matvil agrees to waive any challenge as to service of process of the Complaint

                       and personal jurisdiction, but otherwise reserves all rights.

           IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed

in counterparts, and facsimile and PDF copies of such counterparts may be submitted to the Court

and shall be binding upon the parties as if they were originals.

         SO ORDERED.

         The Clerk of Court is respectfully directed to close
         the motion at Dkt. No. 7 as Judge Carter has declined
         to accept the case as related.

         Dated: May 10, 2021
                New York, New York



                                                                  1
         Case 1:21-cv-03027-LGS Document 13 Filed 05/10/21 Page 2 of 2




Dated: May 7, 2021


MINTZ, LEVIN, COHN, FERRIS,                MOSES & SINGER LLP
GLOVSKY AND POPEO, P.C.


By: /s/ Seth R. Goldman                    By:      /s/ Toby Butterfield (on consent)
    Seth R. Goldman                              Toby Butterfield
    Whitney M. Costin                            Michael Rosenberg
    The Chrysler Center                          Valeria Castanaro
    666 Third Avenue                             405 Lexington Avenue
    New York, NY 10017                           New York, NY 10174
    Tele: (212) 935-3000                         Tele: (212) 554-7800
    Fax: (212) 983-3115                          Fax: (212) 554-7700

   Attorneys for Defendant Matvil                Attorneys for Plaintiff Actava TV, Inc.
   Corporation d/b/a eTVnet




                                       2
